DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 06/13/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 06/13/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to “a flex circuit attached to the first end of the first fin and extending in a second plane that is a first distance away from the first plane; and a first elastomer pad on the first side between the second end of the first fin and the flex circuit, wherein the second side of the second end of the first fin is forced, by the first elastomer pad, toward and into contact with the inner surface of the first enclosure and away from the second plane to increase the first distance to transfer heat from the probe tip through a path between the first fin and the inner surface of the first enclosure”.
Although Lee-2 (US 20150087988 A1) does include a flex circuit (see flex interconnect 202 in [0033], [0035], [0037] and FIG. 2), the examiner acknowledges that this reference does not teach “a first elastomer pad on the first side between the second end of the first fin and the flex circuit […]”. 
Furthermore, the examiner acknowledges that the references of Davidsen, Hua, Osawa, Pelissier, Lee, Smith and Spicci do not teach the newly added claim limitations. Therefore, the rejection of these claims had been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “a flex circuit attached to the first end of the first fin and extending in a second plane that is a first distance away from the first plane; and a first elastomer pad on the first side between the second end of the first fin and the flex circuit, wherein the second side of the second end of the first fin is forced, by the first elastomer pad, toward and into contact with the inner surface of the first enclosure and away from the second plane to increase the first distance to transfer heat from the probe tip through a path between the first fin and the inner surface of the first enclosure”. 
The examiner respectfully asserts that the prior art references either alone or in combination do not teach these limitations.
The examiner performed an updated search in which the following references were found:  DiStefano et al. US 20030207499 A1 “DiStefano” and Smith et al. US 4628406 A “Smith-2”.
DiStefano is pertinent to the claimed invention because it discloses “FIG. 12 further shows an alternate protective structure 500 having a substantially flat back surface across the entire ship package. […] This embodiment would allow a heat sink/spreader to be attached directly to the back surface of the die thereby improving the transfer of heat from the die to the heat sink” [0061] and “The compliant layer shown in FIG. 12 is comprised of elastomeric pads 510 which may be stenciled and cured on the second surface of the flex circuits and may be comprised of a silicone elastomer” [0062]. Therefore, although the heat sink/spreader attached to the back end of the protective structure 500 (i.e. the flat side) would make it such that the elastomeric pads 510 are between the flex circuits (i.e. 400 and 450) and the heat sink/spreader, there is no direct contact between the elastomer pad and the heat sink to force the second side of the second end of the first fin “toward and into contact with the inner surface of the first enclosure and away from the second plane to increase the first distance to transfer heat from the probe tip through a path between the first fin and the inner surface of the first enclosure” as required by the amended claim. Therefore, DiStefano does not teach the amended claim limitations.
Smith-2 is pertinent to the claimed invention because it discloses “The assembly of the flexible circuit 8 and the IC chips 2 attached thereto is mounted between a pair of aluminum plates 40 and 42 to form a complete IC package 43. As shown in FIG. 3, the back face of each chip is in direct contact with the plate 42, which constitutes a heat sink, whereas elastomer pressure pads 44 are interposed between the flex circuit 8 and the plate 40” [Column 5, Lines 7-13]. As shown in FIG. 3, the elastomer pressure pads 44 are between the flex circuit 8 and the plate 40, not between the flex circuit 8 and the plate 42 (i.e. the heat sink/fin). Therefore, Smith-2 does not teach the amended claim limitation of “a first elastomer pad on the first side between the second end of the first fin and the flex circuit”.
Therefore, although the examiner conducted an updated search, no prior art references were found to teach the claimed limitations, therefore the claims 1-2, 4-6, 15-16, 20, 22-29 and 31-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793